United States Securities and Exchange Commission Washington, D.C.20549 FORM 10-Q ☒ Quarterly report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the Quarterly Period Ended June 30, 2013 or ☐ Transition report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to . Commission File Number 1-34622 FRIENDFINDER NETWORKS INC. (Exact name of registrant as specified in its charter) Nevada 13-3750988 (State or other jurisdiction of incorporation) (I.R.S. Employer Identification No.) or organization) 6800 Broken Sound Parkway, Suite 200 Boca Raton, Florida33487 (Address of registrant's principal executive offices) (561) 912-7000 (Registrants telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes☒
